

SEARCHLIGHT MINERALS CORP.


STOCK OPTION AGREEMENT
(Nonqualified Stock Option Grant)
 
THIS STOCK OPTION AGREEMENT (this “Option Agreement”) is made as of October 1,
2010, by and between SEARCHLIGHT MINERALS CORP., a Nevada corporation (the
“Company”), and Martin B. Oring (the “Holder”).
 
WITNESSETH:
 
WHEREAS, the Company desires to provide the Holder with an option to purchase
300,000 shares of common stock, par value $0.001, of the Company (“Stock”);
 
WHEREAS, the Company has entered into this Option Agreement with Holder in
connection with the Company’s appointment of the Holder as the Company’s Chief
Executive Officer; and
 
WHEREAS, the Holder desires to accept such option.
 
NOW, THEREFORE, in consideration of the mutual covenants herein set forth, the
Company and the Holder (the “Parties”) hereby agree to the following terms and
conditions:
 
1.           Grant of Option.  The Company does hereby grant to the Holder, and
the Holder does hereby accept, the right and option (the “Option”) to purchase,
at the discretion of the Holder in accordance with the terms, and subject to the
conditions provided for herein, 300,000 Shares (the “Shares”) of Stock at the
exercise price of $0.91 per Share, such price being equal to the Fair Market
Value of the Stock.
 
2.           Fair Market Value.  The Board established the Fair Market Value of
the Option granted hereunder on October 1, 2010, the Date of the Grant.
 
3.           Term of the Option; Vesting.  The Option is exercisable, in whole
or in part, once vested, in accordance with the schedule set forth under this
Section 3.  The Option will vest, subject to the other terms and conditions of
this Option Agreement, including the disposition upon termination provisions
hereunder, as follows:

 
 

--------------------------------------------------------------------------------

 
 
Date or Event
 
No. of Shares Vesting
     
October 1, 2010
 
100,000
     
Upon the earlier to occur of: (a) the closing of one or a series of equity
private placements or public offerings, following the date of this Option
Agreement, which, in the aggregate, result in gross proceeds of at least
$5,000,000 to the Company; (b) the execution of a definitive agreement which
binds a qualified third party to purchase, in one or a series of equity private
placements or public offerings, following the date of this Option Agreement,
which, in the aggregate, results or will result in gross proceeds of at least
$5,000,000 to the Company; or (c) subject to the provisions of Section 6 of this
Option Agreement, upon the occurrence of a Corporate Transaction
 
100,000
     
The earlier to occur of: (a) subject to the provisions of Section 6 of this
Option Agreement, upon the occurrence of a Corporate Transaction; (b) subject to
the provisions of Section 5 of this Option Agreement, the Company’s appointment
of a new Chief Executive Officer to replace Holder in such capacity; or (c)
thirty (30) months from the date hereof, if Holder shall remain as the Company’s
Chief Executive Officer
 
100,000

 
Stock for which an Option has become exercisable shall be referred to herein as
“Vested Stock,” and Stock for which the Option has not become exercisable shall
be referred to herein as “Unvested Stock.”  The Options shall terminate on the
fifth anniversary of the vesting date of such Options; provided, however, all
such Options must be exercised, if at all, on or before September 30, 2020, and
shall not thereafter be exercisable, notwithstanding anything herein to the
contrary.

 
2

--------------------------------------------------------------------------------

 

4.           Exercise.  Subject to the other terms and conditions hereof, the
Option shall be exercisable at any time when all or a portion of the Option is
vested under this Option Agreement upon written notice to the Company, or such
other method of exercise as may be specified by the Company, including without
limitation, exercise by electronic means. The notice will:  (a) state the number
of shares of Stock to which the Option is being exercised; and (b) if the Option
is being exercised by anyone other than the Holder, if not already provided, be
accompanied by proof satisfactory to counsel for the Company of the right of
such person or persons to exercise the Option under this Option Agreement and
all applicable laws and regulations.
 
As a condition to the exercise of the Option and the obligation of the Company
to issue Stock upon the exercise thereof, the proposed recipient of the Stock
shall make any representation or warranty to comply with any applicable law or
regulation or to confirm any factual matters reasonably requested by the Company
or its counsel.
 
Upon exercise of the Option and the satisfaction of all conditions thereto, the
Company shall deliver a certificate or certificates for Stock to the specified
person or persons at the specified time upon receipt of the aggregate exercise
price for such Stock.  The full exercise price for the portion of the Option
being exercised shall be paid to the Company (a) in cash; (b) by certified check
(denominated in U.S. Dollars); (c) subject to the Board’ discretion and
approval, by delivery of other shares of Stock then owned by the Holder for more
than six months on the date of surrender (unless this condition is waived by the
Board), having a Fair Market Value on the date of surrender equal to or greater
than the aggregate exercise price of the Stock as to which said Option shall be
exercised; (d) cancellation of indebtedness of the Company owed to the Holder;
(e) by any other means which the Company determines are consistent with the
purposes of this Option Agreement and with applicable laws and regulations; or
(f) any combination of the foregoing methods of payment.
 
No fractional shares of Stock shall be issued or delivered pursuant to this
Option Agreement.  The Board shall determine whether cash or other property
shall be issued or paid in lieu of such fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
5.           Termination of Employment/Retirement/Death/Disability.  Upon
termination of the Holder's employment with the Company, the Holder’s
Disability, death, or retirement from the Company, the Option shall be
exercisable as follows:
 
(a)           Termination by Death.  If Holder’s employment (or service) with
the Company or any Subsidiary terminates by reason of death, any Option held by
that Holder shall become immediately and automatically vested and
exercisable.  All Options may thereafter be exercised by any transferee of
Holder, if applicable, or by the legal representative of the estate or by the
legatee of Holder under the will of Holder for a period of one year following
Holder’s death.
 
(b)           Termination for Cause.  If Holder’s employment (or service) with
the Company or any Subsidiary terminates for Cause, any unvested Options will be
forfeited and terminated immediately upon termination and any vested Options
held by the Holder shall terminate 30 days after the date employment (or
service) terminates.  Notwithstanding the foregoing, in no event will any Option
be exercisable after the expiration of the option period of such Option.  The
balance of the Option shall be forfeited.
 
 
3

--------------------------------------------------------------------------------

 

(c)           Other Termination/Retirement.  If Holder: (i) retires from
employment with the Company (or a Subsidiary) or Holder’s employment with the
Company (or a Subsidiary) terminates for any reason (including Disability) other
than death or for Cause, and (ii) Holder ceases to be a member of the Board,
then (X) all unvested Options shall be forfeited on the later to occur of the
date of Holder’s retirement, the termination of Holder’s employment or the date
Holder ceases to be a member of the Board, and (Y) all vested Options may
thereafter be exercised by Holder during the term of the Option or by any
transferee of Holder, if applicable, or by the legal representative of the
estate or by the legatee of Holder under the will of Holder for a period of one
year following Holder’s death.  Notwithstanding the foregoing, in no event will
any Option be exercisable after the expiration of the option period of this
Option.  The balance of the Option shall be forfeited.
 
(d)           Leave of Absence.  If Holder is granted a military leave of
absence, a sick leave, or any other bona fide leave of absence by the Company or
any Subsidiary, the Holder’s employment with the Company or such Subsidiary will
not be considered terminated, and the Holder shall be deemed an employee of the
Company or such Subsidiary during such leave of absence or any extension thereof
granted by the Company or such Subsidiary.  If the period of such leave exceeds
three months and the Holder’s right to reemployment is not provided either by
statute or by contract, the employment relationship is deemed to terminate on
the first day immediately following such three-month period.
 
6.           Corporate Transaction.  Upon the occurrence of a Corporate
Transaction, the Option shall be exercisable as follows:
 
(a)           Corporate Transaction in which Options are not Assumed.  Upon the
occurrence of a Corporate Transaction in which outstanding Options are not being
assumed or continued:
 
(i)           Either of the following two actions shall be taken:
 
(1)           fifteen days prior to the scheduled consummation of a Corporate
Transaction, all Options outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen days, or
 
(2)           the Board may elect, in its sole discretion, to cancel any
outstanding Options, and pay or deliver, or cause to be paid or delivered, to
the holder thereof an amount in cash or securities having a value (as determined
by the Board acting in good faith) equal to the product of the number of shares
of Stock subject to the Option multiplied by the amount, if any, by which (A)
the formula or fixed price per share paid to holders of Shares of Stock pursuant
to such transaction exceeds (B) the exercise price applicable to the Shares.
 
(ii)          With respect to the Company’s establishment of an exercise window,
(i) any exercise of an Option during such fifteen-day period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event, and (ii) upon consummation of
any Corporate Transaction, all outstanding but unexercised Options shall
terminate.  The Board shall send notice of an event that will result in such a
termination to all individuals who hold Options not later than the time at which
the Company gives notice thereof to its stockholders.

 
4

--------------------------------------------------------------------------------

 

(b)           Corporate Transaction in which Options are Assumed.  The Options
theretofore granted shall continue in the manner and under the terms so provided
in the event of any Corporate Transaction to the extent that provision is made
in writing in connection with such Corporate Transaction for the assumption or
continuation of the Options theretofore granted, or for the substitution for
such Options for new common stock options relating to the stock of a successor
entity, or a parent or subsidiary thereof, with appropriate adjustments as to
the number of shares (disregarding any consideration that is not common stock)
and option and stock appreciation right exercise prices in accordance with the
provisions of Sections 5(b) and 10(c) and Treasury Regulation Section,
1.409A-1(b)(5)(v)(D).
 
7.           Non-Transferability of Options.
 
(a)           No Option shall be transferable by Holder other than by will or by
the laws of descent and distribution, except that the Holder may transfer the
Option, (i) pursuant to a qualified domestic relations order (as defined in the
Code or the Employment Retirement Income Security Act of 1974, as amended); or
(ii) during the Holder’s lifetime to one or more members of the Holder’s family,
to one or more trusts for the benefit of one or more of the Holder’s family, or
to a partnership or partnerships (or limited liability company or limited
liability companies) of members of the Holder’s family, or to a charitable
organization as defined in Code Section 501(c)(3), provided that the transfer
would not result in the loss of any exemption under Rule 16b-3 of the Exchange
Act with respect to any Option.  The transferee of an Option will be subject to
all restrictions, terms and conditions applicable to the Option prior to its
transfer, except that the Option will not be further transferable by the
transferee other than by will or by the laws of descent and distribution.
 
(b)           Any attempted sale, pledge, assignment, hypothecation or other
transfer of an Option contrary to the provisions hereof and the levy of any
execution, attachment or similar process upon an Option shall be null and void
and without force or effect and shall result in automatic termination of the
Option.
 
(c)           As a condition to the transfer of any shares of Stock issued upon
exercise of an Option, the Company may require an opinion of counsel,
satisfactory to the Company, to the effect that such transfer will not be in
violation of the Securities Act or any other applicable securities laws or that
such transfer has been registered under federal and all applicable state
securities laws.  Further, the Company shall be authorized to refrain from
delivering or transferring shares of Stock issued under this Option Agreement
until the Board determines that such delivery or transfer will not violate
applicable securities laws and the Holder has tendered to the Company any
federal, state or local tax owed by the Holder as a result of exercising the
Option, or disposing of any Stock, when the Company has a legal liability to
satisfy such tax.  The Company shall not be liable for damages due to delay in
the delivery or issuance of any stock certificate for any reason whatsoever,
including, but not limited to, a delay caused by listing requirements of any
securities exchange or any registration requirements under the Securities Act,
the Exchange Act, or under any other state or federal law, rule or
regulations.  The Company is under no obligation to take any action or incur any
expense in order to register or qualify the delivery or transfer of shares of
Stock under applicable securities laws or to perfect any exemption from such
registration or qualification.  Furthermore, the Company will have no liability
to the Holder for refusing to deliver or transfer shares of Stock if such
refusal is based upon the foregoing provisions of this Section 7.

 
5

--------------------------------------------------------------------------------

 

8.           Taxes.
 
(a)           Payment of Taxes by Holder.  The Holder hereby agrees to pay to
the Company, in accordance with the terms of this Option Agreement, any federal,
state or local taxes of any kind required by law to be withheld and remitted by
the Company with respect to an exercise of the Option.  The Holder may satisfy
such tax obligation, in whole or in part, by paying to the Company (i) cash;
(ii) a certified check (denominated in U.S. Dollars); (iii) subject to the
Board’ discretion and approval, electing to have the Company withhold a portion
of the Stock otherwise to be delivered upon exercise of (or the lapse of
restrictions relating to the Option with a Fair Market Value equal to the amount
of such taxes; (iv) delivering to the Company shares of Stock (other than Stock
issuable upon exercise of or the lapse of restrictions relating to the Option)
with a Fair Market Value equal to the amount of such taxes; (iv) deduction from
any payment of any kind otherwise due to the Holder from the Company; or (e) a
combination of the foregoing methods.  The Company’s obligation to deliver
shares of Stock upon the exercise of this Option is conditioned upon the
Holder’s satisfaction of all applicable federal, state and local income and
employment tax withholding requirements.
 
(b)           Withholding.  The Board shall so require, as a condition of
exercise, each Holder to agree that:  (1) no later than the date of exercise of
any Option granted hereunder, the Holder will pay to the Company or make
arrangements satisfactory to the Board regarding payment of any federal, state
or local taxes of any kind required by law to be withheld upon the exercise of
such Option; and (2) the Company shall, to the extent permitted or required by
law, have the right to deduct federal, state and local taxes of any kind
required by law to be withheld upon the exercise of such Option from any payment
of any kind otherwise due to the Holder.  For withholding tax purposes, the
Shares of Stock shall be valued on the date the withholding obligations are
incurred.  The Company shall not be obligated to advise the Holder of the
existence of any such tax or the amount that the Company will be so required to
withhold.
 
(c)           Required Consent to and Notification of Code Section 83(b)
Election.  No election under Code Section 83(b) or under a similar provision of
the laws of a jurisdiction outside the United States may be made unless
expressly permitted by action of the Board in writing prior to the making of
such election.  In any case in which Holder is permitted to make such an
election in connection with this Option Agreement, the Holder shall notify the
Company of such election within ten days of filing notice of the election with
the Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to regulations issued under Code
Section 83(b) or other applicable provision.
 
(d)           Contest of Tax Rulings.  The Company shall have the right, but not
the obligation, to contest, at its expense, any tax ruling or decision,
administrative or judicial, on any issue which is related to this Option
Agreement and which the Board believes to be important to holders of Options
issued under this Option Agreement and to conduct any such contest or any
litigation arising therefrom to a final decision.

 
6

--------------------------------------------------------------------------------

 

9.           Intent.  The Option is intended to be treated as a Nonqualified
Stock Option (and not an “Incentive Stock Option” within the meaning of Code
Section 422) and to be exempt from the requirements of Code Section 409A as they
apply to arrangements providing for a deferral of compensation.  It is
acknowledged that the United States Treasury Department may amend or modify from
time to time its regulations governing Code Section 409A.  Accordingly, it is
understood and agreed by the Holder that the Company may amend or modify this
Option Agreement in any respect deemed by the Company to be necessary or
desirable to either (i) continue to exempt the Options from the requirements of
Code Section 409A; or (ii) comply with the requirements of Code Section 409A so
that the taxes and penalties under Code Section 409A (a)(1) will not be
imposed.  Any terms or conditions of this Option Agreement inconsistent with the
requirements of Code Section 409A and its implementing regulations shall be
automatically modified and limited (even retroactively) to the extent necessary
to conform this Option Agreement with Code Section 409A.  Notwithstanding
anything to the contrary herein, the Company shall not be liable for any
unintended adverse tax consequences which may be imposed on the Holder due to
receipt, exercise or settlement of any Option granted hereunder, including the
taxes and penalties of Code Section 409A.
 
10.         Rights of the Holder.  By signing this Option Agreement, the Holder
acknowledges that the grant of this Option shall in and of itself not confer any
right on the Holder to continue in the employ of the Company and shall not
interfere in any way with the right of the Company to terminate the Holder’s
employment at any time, subject to the terms of any employment agreement between
the Company and the Holder.  The Holder shall have no dividend, voting or other
rights of a stockholder with respect to the Stock that is subject to the Option
prior to the purchase of such Stock upon exercise of the Option and the
execution and delivery of all other documents and instruments deemed necessary
or desirable by the Company.
 
11.         Action by the Board.  The Parties agree that the interpretation of
this Option Agreement shall rest exclusively and completely within the sole
discretion of the Board.  The Parties agree to be bound by the decisions of the
Board with regard to the interpretation of this Option Agreement and with regard
to any and all matters set forth in this Option Agreement.  The Board may
delegate its functions under this Option Agreement to an officer of the Company
designated by the Board (hereinafter the “designee”).  In fulfilling its
responsibilities hereunder, the Board or its designee may rely upon documents,
written statements of the Parties or such other material as the Board or its
designee deems appropriate.  The Parties agree that there is no right to be
heard or to appear before the Board or its designee and that any decision of the
Board or its designee relating to this Option Agreement shall be final and
binding unless such decision is arbitrary and capricious.
 
12.         Set Off.  By signing this Option Agreement, the Holder consents to a
deduction from, and set-off against, any amounts owed to the Holder by the
Company from time to time (including, but not limited to, amounts owed to the
Holder as wages, severance payments or other fringe benefits) to the extent of
the amounts owed to the Company by the Holder under this Option
Agreement.  Notwithstanding the foregoing, if any Option becomes subject to the
terms and conditions of Code Section 409A as provided for a deferral of
compensation, then this Section shall not apply to such Options.
 
13.         Governing Law.  This Option Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada, without giving
effect to principles of conflicts of laws, and applicable provisions of federal
law.  The Parties agree and acknowledge that the laws of the State of Nevada
bear a substantial relationship to the Parties and/or this Option Agreement and
that the Option and benefits granted herein would not be granted without the
governance of the agreement by the laws of the State of Nevada.

 
7

--------------------------------------------------------------------------------

 

14.         Prompt Acceptance of Agreement.  The Option evidenced by this Option
Agreement shall at the discretion of the Board, be forfeited if this Option
Agreement is not executed by Holder and returned to the Company within 90 days
of the Date of Grant, as set forth below.
 
15.         Effect of Certain Changes.  In the event of any merger,
reorganization, consolidation, recapitalization, share dividend, share split,
combination of shares or other change in corporate structure of the Company
affecting the Stock, the Board shall make appropriate or proportionate
substitution or adjustment in: (a) the aggregate number of Stock reserved for
issuance under this Option Agreement, (b) the number and kind of shares of Stock
or other securities subject to any then outstanding Option granted under this
Option Agreement; and (c) the price of the shares of Stock subject to
outstanding Stock Options granted under this Option Agreement, without changing
the aggregate exercise price (i.e., the exercise price multiplied by the number
of Stock Options) as to which such Stock Options remain exercisable.
Notwithstanding the foregoing, any substitution or adjustment by the Board shall
comply with Treasury Regulations Sections 1.409A-1(b)(5)(v)(D) and 1.424-1(a)
(except 1.424-1(a)(2)) which will be deemed to be satisfied if the ratio of the
exercise price to the Fair Market Value of the shares subject to the Options
immediately after the substitution or adjustment is not greater than the ratio
of the exercise price to the Fair Market Value of the shares subject to the
Stock right immediately before the substitution or adjustment.  The Board’s
substitution or adjustment shall be final, binding and conclusive.  No
fractional shares of Stock shall be issued under this Option Agreement as a
result of any such substitution or adjustment; but the Board may, in its sole
discretion, authorize a cash payment to be made to the Holder in lieu of
fractional shares.
 
16.         Termination of Right of Action.  Every right of action arising out
of or in connection with this Option Agreement by or on behalf of the Company or
of any Subsidiary, or by any stockholder of the Company or of any Subsidiary
against any past, present or future member of the Board, or against any
employer, or by an employee (past, present or future) against the Company or any
Subsidiary will, irrespective of the place where an action may be brought and
irrespective of the place of residence of any such stockholder, director or
employee, cease and be barred as of the expiration of three years from the date
of the act or omission in respect of which such right of action is alleged to
have risen.
 
17.         Severability; Entire Agreement.  If any of the provisions of this
Option Agreement is finally held to be invalid, illegal or unenforceable
(whether in whole or in part), such provision shall be deemed modified to the
extent, but only to the extent, of such invalidity, illegality or
unenforceability, and the remaining provisions shall not be affected thereby;
provided, that, if any of such provisions is finally held to be invalid,
illegal, or unenforceable because it exceeds the maximum scope determined to be
acceptable to permit such provision to be enforceable, such provision shall be
deemed to be modified to the minimum extent necessary to modify such scope in
order to make such provision enforceable hereunder.  This Option Agreement
contains the entire agreement of the parties with respect to the subject matter
thereof and supersede all prior agreements, promises, covenants, arrangements,
communications, representations and warranties between them, whether written or
oral with respect to the subject matter thereof.  No rule of strict construction
shall be applied against the Company, the Board, or any other person in the
interpretation of any terms of this Option Agreement.

 
8

--------------------------------------------------------------------------------

 

18.         Compliance with Legal and Other Requirements.  The Company may, to
the extent deemed necessary or advisable by the Board, postpone the issuance or
delivery of Stock or payment of other benefits under this Option Agreement until
completion of such registration or qualification of such Stock or other required
action under any federal or state law, rule or regulation, listing or other
required action with respect to any stock exchange or automated quotation system
upon which the Stock or other securities of the Company are listed or quoted, or
compliance with any other obligation of the Company, as the Board may consider
appropriate, and may require the Holder to make such representations, furnish
such information and comply with or be subject to such other conditions as it
may consider appropriate in connection with the issuance or delivery of Stock or
payment of other benefits in compliance with applicable laws, rules, and
regulations, listing requirements, or other obligations.  The foregoing
notwithstanding, in connection with the occurrence of a Corporate Transaction,
the Company shall take or cause to be taken no action, and shall undertake or
permit to arise no legal or contractual obligation, that results or would result
in any postponement of the issuance or delivery of Stock or payment of benefits
under this Option Agreement or the imposition of any other conditions on such
issuance, delivery or payment, to the extent that such postponement or other
condition would represent a greater burden on Holder than existed on the 90th
day preceding the Corporate Transaction.  If the Holder is subject to the
reporting requirements of Section 16(a) of the Exchange Act, the grant of this
Option shall not be effective until such person complies with the reporting
requirement of Section 16(a).
 
19.         Certain Definitions.  The following terms have the respective
meanings, in addition to the capitalized terms otherwise defined throughout this
Option Agreement:
 
“Board” means the Company’s board of directors or the committee created and
appointed by the Board to administer this Option Agreement, or if no committee
is created or appointed, the Board.
 
“Cause” means, unless otherwise provided by the Board, (i) “Cause” as defined in
any Individual Agreement to which the Holder is a party, or (ii) if there is no
such Individual Agreement or if it does not define Cause: (A) conviction of the
Holder for committing a felony under federal law or in the law of the state in
which such action occurred, (B) dishonesty in the course of fulfilling the
Holder’s employment or service duties, (C) willful and deliberate failure on the
part of the Holder to perform the Holder’s employment or service duties in any
material respect, or (D) prior to a Corporate Transaction, such other events as
shall be determined by the Board.  The Board shall have the sole discretion to
determine whether “Cause” exists, and its determination shall be final.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
any successor thereto, and including any regulations promulgated thereunder.

 
9

--------------------------------------------------------------------------------

 

“Corporate Transaction” means the occurrence, in a single transaction or in a
series of related transactions, of any of the following: (i) any person or group
of persons (as defined in Sections 13(d) and 14(d) of the Exchange Act) together
with his/her/their affiliates, excluding employee benefit plans of the Company,
is or becomes, directly or indirectly, the “beneficial owner” (as defined in
Rule 13d-3 of the Exchange Act) of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;
or (ii) a merger or consolidation of the Company with any other corporation or
entity is consummated regardless of which entity is the survivor, other than a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or being converted into voting securities of the surviving
entity or its parent) at least 50% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; or (iii) the Company is completely liquidated or
all or substantially all of the Company’s assets are sold.
 
“Date of Grant” means  the date on which the Board has completed all corporate
action necessary to give the Holder a legally binding right to the Option,
including the setting of the number of shares of Stock subject to the Option and
the exercise price.
 
“Disability” means a permanent and total disability resulting from a physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, as determined by the
Board based on medical evaluation.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and shall
include any successor thereto.
 
“Fair Market Value” means, as of any date, the fair market value of a share of
the Company’s Stock, as determined in good faith and under procedures
established by the Board, based on the closing price of the Company’s Stock on
the principal exchange or market on which the Company’s Stock trades on the Date
of Grant.
 
“Securities Act” means the Securities Act of 1933, as amended, and shall include
any successor thereto.
 
“Subsidiary” means any corporation in an unbroken chain of corporations
beginning with the Company, if each of the corporations (other than the last
corporation in the unbroken chain) owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in that chain.

 
10

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Option Agreement as of
the date and year first above written.
 

 
SEARCHLIGHT MINERALS CORP.
     
By:
/s/ Carl S. Ager
Date of Grant: October 1, 2010
Name: 
Carl S. Ager
 
Its:
Vice President



ACCEPTANCE OF AGREEMENT


The Holder hereby: (a) acknowledges receiving a copy of this Option Agreement,
and represents that he or she is familiar with all provisions of this Option
Agreement; and (b) accepts this Option Agreement and the Option granted to him
or her under this Option Agreement subject to all provisions of this Option
Agreement.  The Holder further acknowledges receiving a copy of the Company’s
most recent annual report to stockholders and communications routinely
distributed to the Company’s stockholders.



 
Marin B. Oring
 
Name of Holder
 
By: 
  
 
Its:
  
     
/s/ Martin B. Oring
 
Signature
     
  
 
Social Security or Tax Identification Number
     
  
 
Date


 
11

--------------------------------------------------------------------------------

 

ELECTION TO PURCHASE


The undersigned hereby irrevocably elects to exercise ____________________ of
the Options represented by this Option Agreement and to purchase the Stock
issuable upon the exercise of the Options, and requests that Certificates for
such shares be issued and delivered as follows:


ISSUE TO:  

 
  
 
(Name)
     
  
 
(Address, Including Zip Code)
     
  
 
(Social Security or Tax Identification Number)
   
DELIVER TO:
   
  
 
(Name)
     
at
  
   
(Address, Including Zip Code)



If the number of Options hereby exercised is less than all the Options
represented by this Option Agreement, the undersigned requests that a new Option
Agreement representing the number of full Options not exercised be issued and
delivered as set forth above or otherwise as the undersigned shall direct in
writing.

 
12

--------------------------------------------------------------------------------

 

In full payment of the purchase price with respect to the Options exercised and
transfer taxes, if any, the undersigned hereby tenders payment of
$_______________ by check, bank cashier’s check or money order payable in United
States currency to the order of the Company, in the manner set forth in the
written statement attached hereto.


Dated: 
  




 
  
 
Name of Holder
 
By: 
  
 
Its:
  
     
  
 
Signature
     
(Signature must conform in all respects to name of holder as specified in the
Option Agreement)
     
PLEASE INSERT SOCIAL SECURITY OR TAX IDENTIFICATION NUMBER OF HOLDER
     
  


 
13

--------------------------------------------------------------------------------

 
